Exhibit 10.3

LIMITED PARTNER INTEREST CONTRIBUTION AGREEMENT

THIS LIMITED PARTNER INTEREST CONTRIBUTION AGREEMENT (“Agreement”) is made and
entered into as of the 4th day of September, 2014, effective as of 11:59 PM
(PDT) on August 31, 2014 (the “Effective Date”), by and among Strategic Storage
Advisor, LLC, a Delaware limited liability company (the “SST Special Limited
Partner”), USA Self Storage Advisor LLC, a Delaware limited liability company
(the “REIT I Special Limited Partner”), and USA SS REIT II Advisor, LLC, a
Delaware limited liability company (the “REIT II Special Limited Partner”) (the
SST Special Limited Partner, REIT I Special Limited Partner, and REIT II Special
Limited Partner being collectively referred to herein as the “Special Limited
Partners”), on the one hand, and Strategic Storage Operating Partnership, L.P.,
a Delaware limited partnership (the “Operating Partnership”), USA Self Storage
Operating Partnership, LP, a Maryland limited partnership (the “REIT I Operating
Partnership”), and USA SS REIT II Operating Partnership, L.P., a Delaware
limited partnership (the “REIT II Operating Partnership”), on the other hand.
All terms not otherwise defined herein shall have the same meaning as provided
in the Operating Partnership’s Third Amended and Restated Limited Partnership
Agreement, entered into on September 4, 2014 to be effective at 11:59 p.m. PDT
on August 31, 2014 (the “Limited Partnership Agreement”).

RECITALS:

A. Each of the Special Limited Partners is the owner of a Special Limited
Partner Interest in the Operating Partnership.

B. The REIT I Special Limited Partner is the owner of Class B Limited
Partnership Units in the REIT I Operating Partnership (the “REIT I Class B
Limited Partnership Units”).

C. The REIT II Special Limited Partner is the owner of Class B Limited
Partnership Units in the REIT II Operating Partnership (the “REIT II Class B
Limited Partnership Units”).

D. The Operating Partnership is entering into a series of transactions pursuant
to which (1) Strategic Storage Trust, Inc., the general partner of the Operating
Partnership (“SST”), will become self-administered, (2) the Advisory Agreement
between the Operating Partnership, SST, and the SST Special Limited Partner will
be terminated, (3) the Advisory Agreement between Self Storage REIT, LLC and the
REIT I Special Limited Partner will be terminated, and (4) the Advisory
Agreement between Self Storage REIT II, LLC and the REIT II Special Limited
Partner will be terminated (such transactions being referred to collectively as
the “Self-Administration Transaction”).

E. In connection with the Self-Administration Transaction, the Special Limited
Partners desire to contribute their respective Special Limited Partner Interest
in the Operating Partnership to the Operating Partnership, and the Operating
Partnership desires to receive and accept each such Special Limited Partner
Interest from the Special Limited Partners in exchange for units of limited
partnership interest in the Operating Partnership (“OP Units”) and Class B
Limited Partnership Units in the Operating Partnership (“Class B Units”), which
Class B Units shall have the terms, rights, and restrictions set forth in
Exhibit C to the Limited Partnership Agreement.

F. In connection with the Self-Administration Transaction, the REIT I Special
Limited Partner desires to contribute its REIT I Class B Limited Partnership
Units to the Operating Partnership, and the Operating Partnership desires to
receive and accept each such REIT I Class B Limited Partnership Units from the
REIT I Special Limited Partner in exchange for OP Units and Class B Units.

G. In connection with the Self-Administration Transaction, the REIT II Special
Limited Partner desires to contribute its REIT II Class B Limited Partnership
Units to the Operating Partnership, and the Operating Partnership desires to
receive and accept each such REIT II Class B Limited Partnership Units from the
REIT II Special Limited Partner in exchange for OP Units and Class B Units.



--------------------------------------------------------------------------------

H. Capitalized terms used herein that are not otherwise defined shall have the
respective meanings set forth in Schedule 1.

NOW, THEREFORE, in consideration of the promises and the mutual covenants
contained herein, the parties hereby agree as follows:

1. Contribution of the Special Limited Partner Interests.

1.1. Contribution of the SST Special Limited Partner Interest. For and in
consideration of the OP Units and Class B Units to be issued by the Operating
Partnership to the SST Special Limited Partner and other good and valuable
consideration, the sufficiency of which is hereby acknowledged, and subject to
the terms and conditions herein set forth, the SST Special Limited Partner
hereby contributes, conveys, transfers and irrevocably assigns to the Operating
Partnership, and the Operating Partnership accepts such contribution from the
SST Special Limited Partner, the Special Limited Partner Interest in the
Operating Partnership held by the SST Special Limited Partner, free and clear of
all Liens and Claims.

1.2. Contribution of the REIT I Special Limited Partner Interest. For and in
consideration of the OP Units and Class B Units to be issued by the Operating
Partnership, the REIT I Special Limited Partner hereby contributes, conveys,
transfers and irrevocably assigns to the Operating Partnership, and the
Operating Partnership accepts such contribution from the REIT I Special Limited
Partner, the Special Limited Partner Interest in the Operating Partnership held
by the REIT I Special Limited Partner, free and clear of all Liens and Claims.

1.3. Contribution of the REIT II Special Limited Partner Interest. For and in
consideration of the OP Units and Class B Units to be issued by the Operating
Partnership, the REIT II Special Limited Partner hereby contributes, conveys,
transfers and irrevocably assigns to the Operating Partnership, and the
Operating Partnership accepts such contribution from the REIT II Special Limited
Partner, the Special Limited Partner Interest in the Operating Partnership held
by the REIT II Special Limited Partner, free and clear of all Liens and Claims.

2. Contribution of the REIT I Class B Limited Partnership Units. For and in
consideration of the OP Units and Class B Units to be issued by the Operating
Partnership to the REIT I Special Limited Partner, the REIT I Special Limited
Partner hereby contributes, conveys, transfers and irrevocably assigns to the
Operating Partnership, and the Operating Partnership accepts such contribution
from the REIT I Special Limited Partner, the REIT I Class B Limited Partnership
Units held by the REIT I Special Limited Partner, free and clear of all Liens
and Claims.

3. Contribution of the REIT II Class B Limited Partnership Units. For and in
consideration of the OP Units and Class B Units to be issued by the Operating
Partnership to the REIT II Special Limited Partner, the REIT II Special Limited
Partner hereby contributes, conveys, transfers and irrevocably assigns to the
Operating Partnership, and the Operating Partnership accepts such contribution
from the REIT II Special Limited Partner, the REIT II Class B Limited
Partnership Units held by the REIT II Special Limited Partner, free and clear of
all Liens and Claims.

4. Consideration.

4.1. SST Special Limited Partner Consideration. In exchange for the
contribution, conveyance, transfer and assignment of the Special Limited Partner
Interest held by the SST Special Limited Partner, the Operating Partnership
shall issue and deliver to the SST Special Limited Partner

 

2



--------------------------------------------------------------------------------

659,696 OP Units having an agreed value as set forth on Schedule 2, and 691,876
Class B Units having an agreed value as set forth on Schedule 2. The SST Special
Limited Partner understands and acknowledges that (i) the Operating Partnership
makes no representations regarding the actual value of the Special Limited
Partner Interest and (ii) the value of the Special Limited Partner Interest may
be greater than or less than the value of the OP Units and Class B Units issued
to the Special Limited Partner hereunder.

4.2. REIT I Special Limited Partner Consideration. In exchange for (i) the
contribution, conveyance, transfer and assignment of the Special Limited Partner
Interest held by the REIT I Special Limited Partner to the Operating Partnership
and (ii) the contribution, conveyance, transfer and assignment of the REIT I
Class B Limited Partnership Units held by the REIT I Special Limited Partner to
the Operating Partnership, the Operating Partnership shall issue and deliver to
the REIT I Special Limited Partner 102,846 OP Units having an agreed value as
set forth on Schedule 2, and 107,863 Class B Units having an agreed value as set
forth on Schedule 2. The REIT I Special Limited Partner understands and
acknowledges that (i) the Operating Partnership makes no representations
regarding the actual value of the Special Limited Partner Interest or the REIT I
Class B Limited Partnership Units and (ii) the value of the Special Limited
Partner Interest and the REIT I Class B Limited Partnership Units may be greater
than or less than the value of the OP Units and Class B Units issued to the REIT
I Special Limited Partner hereunder.

4.3. REIT II Special Limited Partner Consideration. In exchange for (i) the
contribution, conveyance, transfer and assignment of the Special Limited Partner
Interest held by the REIT II Special Limited Partner to the Operating
Partnership and (ii) the contribution, conveyance, transfer and assignment of
the REIT II Class B Limited Partnership Units held by the REIT II Special
Limited Partner to the Operating Partnership, the Operating Partnership shall
issue and deliver to the REIT II Special Limited Partner 30,188 OP Units having
an agreed value as set forth on Schedule 2, and 31,660 Class B Units having an
agreed value as set forth on Schedule 2. The REIT II Special Limited Partner
understands and acknowledges that (i) the Operating Partnership makes no
representations regarding the actual value of the Special Limited Partner
Interest or the REIT II Class B Limited Partnership Units and (ii) the value of
the Special Limited Partner Interest and the REIT II Class B Limited Partnership
Units may be greater than or less than the value of the OP Units and Class B
Units issued to the REIT II Special Limited Partner hereunder.

5. Representations and Warranties of the Special Limited Partners. Each of the
Special Limited Partners represents and warrants, severally and not jointly, to
the Operating Partnership, the REIT I Operating Partnership, and the REIT II
Operating Partnership that the following statements are true, complete and
correct as of the Effective Date, and for the avoidance of doubt, each of the
Special Limited Partners makes each of its representations and warranties only
with respect to itself and the Special Limited Partner Interest, REIT I Class B
Limited Partnership Units, and REIT II Class B Limited Partnership Units that it
owns, as applicable.

5.1. Organization; Validity; Authority; No Conflict.

5.1.1. Each Special Limited Partner is a limited liability company duly
organized, validly existing and in good standing under the Laws of the State of
Delaware and has full legal right, power and authority to enter into, execute
and deliver this Agreement, to perform its obligations hereunder, and to
contribute, convey, transfer and irrevocably assign to the Operating Partnership
the Special Limited Partner Interests, the REIT I Class B Limited Partnership
Units and the REIT II Class B Limited Partnership Units, as applicable, as
herein provided.

5.1.2. The execution and delivery of this Agreement by each Special Limited
Partner, the performance by each Special Limited Partner of the transactions
contemplated by this Agreement, or the transfer of Special Limited Partner
Interests, the REIT I Class B Limited Partnership Units and the REIT II Class B
Limited Partnership Units, as applicable, provided for herein will not (i)

 

3



--------------------------------------------------------------------------------

violate or conflict with any provision of Law or any Order applicable to each
Special Limited Partner; (ii) require any consent or approval by or filing or
notice with any Governmental Entity; or (iii) violate or conflict with any
agreement or understanding by which each Special Limited Partner or the Special
Limited Partner Interests, the REIT I Class B Limited Partnership Units or the
REIT II Class B Limited Partnership Units, are bound.

5.1.3. This Agreement has been duly authorized by all necessary limitd liability
company action on the part of each of the Special Limited Partners. This
Agreement has been, or upon execution and delivery will be, duly executed and
delivered by the Special Limited Partners and constitutes, or upon execution and
delivery will constitute, the valid and binding obligations of each of the
Special Limited Partners enforceable against the Special Limited Partners in
accordance with its terms.

5.2. Title.

5.2.1. Title to the Special Limited Partner Interests. Each Special Limited
Partner has good and valid title to its respective Special Limited Partner
Interests, free and clear of any Lien.

5.2.2. Title to the REIT I Class B Limited Partnership Units. The REIT I Special
Limited Partner has good and valid title to the REIT I Class B Limited
Partnership Units, free and clear of any Lien.

5.2.3. Title to the REIT II Class B Limited Partnership Units. The REIT II
Special Limited Partner has good and valid title to the REIT II Class B Limited
Partnership Units, free and clear of any Lien.

5.3. Litigation. There are no outstanding Orders by which each Special Limited
Partner is bound, or any pending or to the Knowledge of each Special Limited
Partner, threatened, which relate to or affect the Special Limited Partner
Interests, the REIT I Class B Limited Partnership Units or the REIT II Class B
Limited Partnership Units, as applicable, nor to the Knowledge of each Special
Limited Partner are there any facts or circumstances which are likely to give
rise to any such Action or Proceeding.

6. Representations and Warranties of the Operating Partnership. The Operating
Partnership represents and warrants to each of the Special Limited Partners that
the following statements are true, complete and correct as of the Effective
Date:

6.1. Organization; Validity; Authority. The Operating Partnership is a limited
partnership duly organized, validly existing and in good standing under the Laws
of the State of Delaware. The Operating Partnership has all requisite limited
partnership power and authority to enter into the Agreement and to consummate
the transactions contemplated hereby or thereby. The execution and delivery of
this Agreement has been duly authorized by all necessary limited partnership
action on then part of the Operating Partnership. The Agreement has been, or
upon execution and delivery will be, duly executed and delivered and
constitutes, or upon execution and delivery will constitute, the valid and
binding obligation of the Operating Partnership, enforceable against the
Operating Partnership in accordance with its terms, subject to applicable
bankruptcy, insolvency, fraudulent conveyance, reorganization, moratorium, and
similar laws affecting creditors’ rights and remedies generally, and to general
principles of equity (regardless of whether enforcement is sought in a
proceeding at law or in equity).

6.2. Issuance of Units. The OP Units and Class B Units, when issued and
delivered in compliance with the provisions of this Agreement, will be duly
authorized, validly issued, fully paid and,

 

4



--------------------------------------------------------------------------------

except as provided in the Limited Partnership Agreement and except as affected
by Section 17-607 of the Delaware Revised Uniform Limited Partnership Act,
non-assessable. The OP Units and Class B Units will be free of any Liens;
provided, however, that the OP Units and Class B Units are subject to
restrictions on transfer under federal and state securities Laws and as
otherwise set forth in the Limited Partnership Agreement and Section 14 of this
Agreement. The OP Units and Class B Units will not be issued in violation of any
preemptive rights or rights of first refusal afforded to any Person or granted
by the Operating Partnership or SST to any Person.

7. Representations and Warranties of the REIT I Operating Partnership. The REIT
I Operating Partnership is a limited partnership duly organized, validly
existing, and in good standing under the Laws of the State of Maryland. The REIT
I Operating Partnership has all requisite limited partnership power and
authority to enter into the Agreement and to consummate the transactions
contemplated hereby or thereby. The execution and delivery of this Agreement has
been duly authorized by all necessary limited partnership action on then part of
the REIT I Operating Partnership. The Agreement has been, or upon execution and
delivery will be, duly executed and delivered and constitutes, or upon execution
and delivery will constitute, the valid and binding obligation of the REIT I
Operating Partnership, enforceable against the REIT I Operating Partnership in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, and similar laws affecting
creditors’ rights and remedies generally, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

8. Representations and Warranties of the REIT II Operating Partnership. The REIT
II Operating Partnership is a limited partnership duly organized, validly
existing, and in good standing under the Laws of the State of Maryland. The REIT
II Operating Partnership has all requisite limited partnership power and
authority to enter into the Agreement and to consummate the transactions
contemplated hereby or thereby. The execution and delivery of this Agreement has
been duly authorized by all necessary limited partnership action on then part of
the REIT II Operating Partnership. The Agreement has been, or upon execution and
delivery will be, duly executed and delivered and constitutes, or upon execution
and delivery will constitute, the valid and binding obligation of the REIT II
Operating Partnership, enforceable against the REIT II Operating Partnership in
accordance with its terms, subject to applicable bankruptcy, insolvency,
fraudulent conveyance, reorganization, moratorium, and similar laws affecting
creditors’ rights and remedies generally, and to general principles of equity
(regardless of whether enforcement is sought in a proceeding at law or in
equity).

9. Tax Treatment. The contributions of (i) the Special Limited Partner Interests
by the Special Limited Partners to the Operating Partnership in exchange for OP
Units and Class B Units, (ii) the REIT I Class B Limited Partnership Units by
the REIT I Special Limited Partner to the Operating Partnership in exchange for
OP Units and Class B Units, and (iii) the REIT II Class B Limited Partnership
Units by the REIT II Special Limited Partner to the Operating Partnership in
exchange for OP Units and Class B Units are each intended to qualify as a
tax-deferred contribution of assets to the Operating Partnership, in exchange
for OP Units and Class B Units under Code Section 721.

10. Effect of Contribution of Special Limited Partner Interests. From and after
the Effective Date, each Special Limited Partner shall not be entitled to any
portion of income, gain, Loss, deduction or credit allocable to the Special
Limited Partner Interests on or after such date. Nothing in this Agreement will
affect the allocation to each Special Limited Partner of profits, Losses and
other items of income, gain, Loss, deduction or credit allocable to the Special
Limited Partner Interests and attributable to any period before the Effective
Date or any distribution payments made to each Special Limited Partner with
respect to the Special Limited Partner Interests before such date, and the
Special Limited Partners shall be entitled to receive any and all distributions
that have accrued but remain unpaid as of the Effective Date with respect to the
Special Limited Partner Interests.

 

5



--------------------------------------------------------------------------------

11. Effect of Contribution of REIT I Class B Limited Partnership Units. From and
after the Effective Date, the REIT I Special Limited Partner shall not be
entitled to any portion of income, gain, Loss, deduction or credit allocable to
the REIT I Class B Limited Partnership Units on or after such date. Nothing in
this Agreement will affect the allocation to the REIT I Special Limited Partner
of profits, Losses and other items of income, gain, Loss, deduction or credit
allocable to the REIT I Class B Limited Partnership Units and attributable to
any period before the Effective Date or any distribution payments made to the
REIT I Special Limited Partner with respect to the REIT I Class B Limited
Partnership Units before such date, and the REIT I Special Limited Partner shall
be entitled to receive any and all distributions that have accrued but remain
unpaid as of the Effective Date with respect to the REIT I Class B Limited
Partnership Units.

12. Effect of Contribution of REIT II Class B Limited Partnership Units. From
and after the Effective Date, the REIT II Special Limited Partner shall not be
entitled to any portion of income, gain, Loss, deduction or credit allocable to
the REIT II Class B Limited Partnership Units on or after such date. Nothing in
this Agreement will affect the allocation to the REIT II Special Limited Partner
of profits, Losses and other items of income, gain, Loss, deduction or credit
allocable to the REIT II Class B Limited Partnership Units and attributable to
any period before the Effective Date or any distribution payments made to the
REIT II Special Limited Partner with respect to the REIT II Class B Limited
Partnership Units before such date, and the REIT II Special Limited Partner
shall be entitled to receive any and all distributions that have accrued but
remain unpaid as of the Effective Date with respect to the REIT II Class B
Limited Partnership Units.

13. Cancellation of Special Limited Partner Interests. Subject to the provisions
of Sections 10, 11 and 12, immediately upon the contribution of the SST Special
Limited Partner Interest, the REIT I Class B Limited Partnership Units and the
REIT II Class B Limited Partner Units, the Operating Partnership agrees to the
cancellation of those interests and the amendment of the respective limited
partnership agreements to delete all references to those interests.

14. Holding Period.

14.1. (a) In addition to any restrictions on transfer contained in the Limited
Partnership Agreement, for a period of two years following the Effective Date,
the SST Special Limited Partner shall not offer, pledge, sell, contract to sell,
announce the intention to sell, sell any option or contract to purchase,
purchase any option or contract to sell, grant any option right or warrant for
the sale of, make any short sale or otherwise transfer, dispose or encumber
(collectively, “Transfer”) any of (a) the OP Units it receives pursuant to
Section 4.1 of this Agreement, (b) the Class B Units it receives pursuant to
Section 4.1 of this Agreement, or (c) any REIT Shares held by the SST Special
Limited Partner upon exchange of the OP Units or Class B Units pursuant to the
provisions of the Limited Partnership Agreement, except for permitted Transfers
as set forth in Section 9.2(b) of the Limited Partnership Agreement.

(b) Notwithstanding anything in this Agreement or the Limited Partnership
Agreement to the contrary: (i) the SST Special Limited Partner shall not be
required to obtain the consent of SST, as the general partner of the Operating
Partnership, for any Transfer of OP Units or Class B Units received by the SST
Special Limited Partner pursuant to this Agreement; (ii) a transferee pursuant
to a permitted Transfer of the OP Units or the Class B Units issued pursuant to
this Agreement is entitled to Transfer any or all OP Units or Class B Units it
receives to a transferee or transferees described in Section 9.2(c)(i), (ii) and
(iii) of the Limited Partnership Agreement or to organizations described in
Sections 501(c)(3) and 170(c) of the Code (including without limitation
foundations, schools, colleges, universities, charitable remainder trusts and
charitable lead trusts); (iii) the restrictions on Transfer set forth in
Section 14.1(a) shall not apply in the event of a Change in Control; and (iv)
the provisions of this Section 14.1(b) shall survive indefinitely, such that
they shall apply to OP Units or Class B Units, as the case may be, received by
the SST Special Limited Partner pursuant to this Agreement after the expiration
of the two (2) year period referred to in Section 14.1(a).

14.2. (a) In addition to any restrictions on transfer contained in the Limited
Partnership Agreement, for a period of two years following the Effective Date,
the REIT I Special Limited Partner shall not Transfer any of (a) the OP Units it
receives pursuant to Section 4.2 of this Agreement, (b) the Class B Units it
receives pursuant to Section 4.2 of this Agreement, or (c) any REIT Shares held
by the REIT I Special Limited Partner upon exchange of the OP Units or Class B
Units pursuant to the provisions of the Limited Partnership Agreement, except
for permitted Transfers as set forth in Section 9.2(b) of the Limited
Partnership Agreement.

 

6



--------------------------------------------------------------------------------

(b) Notwithstanding anything in this Agreement or the Limited Partnership
Agreement to the contrary, (i) the REIT I Special Limited Partner shall not be
required to obtain the consent of SST, as the general partner of the Operating
Partnership, for any Transfer of OP Units or Class B Units received by the REIT
I Special Limited Partner pursuant to this Agreement; (ii) a transferee pursuant
to a permitted Transfer of the OP Units or Class B Units issued pursuant to this
Agreement is entitled to Transfer any or all OP Units or Class B Units it
receives to a transferee or transferees described in Section 9.2(c)(i), (ii) and
(iii) of the Limited Partnership Agreement or to organizations described in
Sections 501(c)(3) and 170(c) of the Code (including without limitation
foundations, schools, colleges, universities, charitable remainder trusts and
charitable lead trusts); (iii) the restrictions on Transfer set forth in
Section 14.2(a) shall not apply in the event of a Change in Control; and (iv)
the provisions of this Section 14.2(b) shall survive indefinitely, such that
they shall apply to OP Units or Class B Units, as the case may be, received by
the REIT I Special Limited Partner pursuant to this Agreement after the
expiration of the two (2) year period referred to in Section 14.2(a).

14.3. (a) In addition to any restrictions on transfer contained in the Limited
Partnership Agreement, for a period of two years following the Effective Date,
the REIT II Special Limited Partner shall not Transfer any of (a) the OP Units
it receives pursuant to Section 4.3 of this Agreement, (b) the Class B Units it
receives pursuant to Section 4.3 of this Agreement, or (c) any REIT Shares held
by the REIT II Special Limited Partner upon exchange of the OP Units or Class B
Units pursuant to the provisions of the Limited Partnership Agreement, except
for permitted Transfers as set forth in Section 9.2(b) of the Limited
Partnership Agreement.

(b) Notwithstanding anything in this Agreement or the Limited Partnership
Agreement to the contrary, (i) the REIT II Special Limited Partner shall not be
required to obtain the consent of SST, as the general partner of the Operating
Partnership, for any Transfer of OP Units or Class B Units received by the REIT
II Special Limited Partner pursuant to this Agreement; (ii) a transferee
pursuant to a permitted Transfer of the OP Units or Class B Units issued
pursuant to this Agreement is entitled to Transfer any or all OP Units or Class
B Units it receives to a transferee or transferees described in
Section 9.2(c)(i), (ii) and (iii) of the Limited Partnership Agreement or to
organizations described in Sections 501(c)(3) and 170(c) of the Code (including
without limitation foundations, schools, colleges, universities, charitable
remainder trusts and charitable lead trusts); (iii) the restrictions on Transfer
set forth in Section 14.3(a) shall not apply in the event of a Change in
Control; and (iv) the provisions of this Section 14.3(b) shall survive
indefinitely, such that they shall apply to OP Units or Class B Units, as the
case may be, received by the REIT II Special Limited Partner pursuant to this
Agreement after the expiration of the two (2) year period referred to in Section
14.3(a).

15. Indemnification. The indemnification provisions set forth in Article 7 of
that certain Contribution Agreement, dated as of September 4, 2014, by and among
SST, the Operating Partnership and Strategic Storage Holdings, LLC (the “SSH
Contribution Agreement”) are deemed to be incorporated by reference herein;
provided, however, that solely for purposes of this Agreement, (i) the terms
Indemnified Parties and Indemnifying Parties (as defined in the SSH Contribution
Agreement) shall include each Special Limited Partner, the REIT I Operating
Partnership and the REIT II Operating Partnership, (ii) the term Contributor
Indemnified Parties (as defined in the SSH Contribution Agreement) shall include
each Special Limited Partner, (iii) the term Indemnified Contributee Parties (as
defined in the SSH Contribution Agreement) shall include the REIT I Operating
Partnership and the REIT II Operating Partnership, and (iv) for the avoidance of
doubt, references to the Operating Partnership in Article 7 of the SSH
Contribution Agreement are intended to remain unchanged and apply to the
obligations of the Operating Partnership, including without limitation its
obligation to indemnify each Special Limited Partner, pursuant to this
Agreement, and references in such Article 7 to SSH for purposes of this
Agreement shall be deemed to refer to each Special Limited Partner. In addition
to, and without affecting the generality of the foregoing provisions of this
Section 15 and for the avoidance of doubt, the parties agree that (i) the
provisions of Section 7.1(c) and (d) of the SSH Contribution Agreement shall
have no application to this Agreement or the obligations of the parties to this
Agreement; (ii) the provisions of Section 7.2(d) of the SSH Contribution
Agreement shall have no application to this Agreement or the obligations of the
parties to this Agreement; (iii) the provisions of Section 7.2(c) of the SSH
Contribution Agreement shall be deemed to refer solely to the Special Limited
Partner Interests, the REIT I Class B Limited Partnership Units and the REIT II
Class B Limited Partnership Units; (iv) for purposes of applying Section 7.5 of
the SSH Contribution Agreement to this Agreement, the reference to “Transaction
Document” in the beginning of such section shall not be deemed include this
Agreement;

 

7



--------------------------------------------------------------------------------

and (v) notwithstanding anything to the contrary contained in any Transaction
Document, including without limitation the SSH Contribution Agreement and this
Agreement, (x) it is the intention of the parties, that the provisions of
Section 7.5(a) of the SSH Contribution Agreement be applied as if the
representations and warranties of each Special Limited Partner in Article 5 of
this Agreement were included in Article 3 of the SSH Contribution Agreement, so
that for purposes of either one or both of this Agreement and the SSH
Contribution Agreement there is, and will be, but one (1) unified Basket (as
defined in the SSH Contribution Agreement) and one (1) unified Cap (as defined
in the SSH Contribution Agreement) applicable to indemnification with respect to
breaches of representations and warranties by SSH under Article 3 of the SSH
Contribution Agreement and/or breaches of representations and warranties by the
Special Limited Partners under Article 5 of this Agreement, (y) nothing
contained in this Section 15 shall be interpreted or construed to result in
liability on the part of the Special Limited Partners for the acts or omissions,
including without limitation breaches of representations and warranties of SSH
under the SSH Contribution Agreement or liability on the part of SSH for the
acts or omissions, including without limitation breaches of representations and
warranties of each Special Limited Partner under this Agreement and (z) nothing
contained in this Section 15 shall be interpreted or construed to create a joint
or joint and several obligation of the Special Limited Partners relative to the
indemnification obligation of any one Special Limited Partner.

16. Miscellaneous.

16.1. Entire Agreement. This Agreement shall constitute the entire agreement
between the parties relating to the contribution of the Special Limited Partner
Interests, the REIT I Class B Limited Partnership Units and the REIT II Class B
Limited Partnership Units, and supersedes and cancels all previous negotiations,
understandings and agreements between the parties regarding the subject matter
hereof. No conditions, use of trade, course of dealing, understanding or
agreement purporting to vary, explain or supplement the terms of this Agreement
shall be binding unless hereafter made in writing and signed by each of the
parties to this Agreement.

16.2. Choice of Law. This Agreement shall be interpreted in accordance with the
Laws of the State of Delaware, without regard to the conflict of laws principles
thereof.

16.3. Waiver. No waiver of any of the terms or conditions of this Agreement
shall be effective or binding unless such waiver is in writing and is signed by
all of the parties, nor shall this Agreement be changed, modified, discharged or
terminated other than in accordance with its terms, in whole or in part, except
by a writing signed by all of the parties. Waiver by any party of any term,
provision or condition of this Agreement shall not be construed to be a waiver
of any other term, provision or condition nor shall such waiver be deemed a
subsequent waiver of the same term, provision or condition.

16.4. Severability. In the event any provision in this Agreement shall be deemed
invalid, illegal or unenforceable, the validity, legality and enforceability of
the remaining provisions hereof shall not in any way be affected or impaired
thereby.

16.5. Assignment. No party shall in any way sell, transfer, assign or otherwise
dispose of this Agreement or any of the rights, privileges, duties and
obligations granted or imposed under this Agreement. Any attempted or actual
sale, transfer, assignment, or disposal, in whole or in part, of this Agreement
will be void and have no effect.

16.6. Counterparts. This Agreement may be executed in multiple counterparts,
each of which shall be deemed an original and all of which together shall
constitute one and the same instrument. Facsimile and electronic executions and
deliveries shall have the full force and effect of original signatures.

 

8



--------------------------------------------------------------------------------

16.7. Binding Effect. This Agreement shall be binding upon and shall inure to
the benefit of the parties and their respective successors and permitted
assigns.

16.8. Dispute Resolution. Any controversy arising out of or related to this
Agreement or the breach thereof shall be resolved by arbitration in Orange
County, California, in accordance with the Rules of Mediation and Arbitration as
then in effect and administered by the American Mediation Association, and
judgment entered upon the award rendered may be enforced by appropriate judicial
action. The arbitration panel shall consist of three members. The arbitration
panel shall allocate between the parties, as the panel deems just and equitable,
all fees and expenses of the arbitration, including forum and tribunal fees and
expenses, reasonable attorneys’ fees of both parties, any costs of producing
witnesses and any other reasonable costs or expenses incurred by either party.
The arbitration panel shall render a decision within 30 days following the close
of presentation by the parties of their cases and any rebuttal.

[Signature pages follow]

 

9



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
as of the date set forth above.

 

OPERATING PARTNERSHIP:

STRATEGIC STORAGE OPERATING PARTNERSHIP, L.P.

 

  By:   Strategic Storage Trust, Inc.   Its:   General Partner

 

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz

  Title:   President and Chief Executive Officer

 

REIT I OPERATING PARTNERSHIP: USA SELF STORAGE OPERATING PARTNERSHIP, LP

 

  By:   Self Storage REIT, LLC   Its:   General Partner

 

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz

  Title:   President

 

REIT II OPERATING PARTNERSHIP:

USA SS REIT II OPERATING PARTNERSHIP, L.P.

 

  By:   Self Storage REIT II, LLC   Its:   General Partner

 

  By:  

/s/ H. Michael Schwartz

  Name:   H. Michael Schwartz

  Title:   President

[Signature page 1 of 2 to Special Limited Partner Interest Contribution
Agreement]

 

10



--------------------------------------------------------------------------------

SPECIAL LIMITED PARTNERS:

STRATEGIC STORAGE ADVISOR, LLC

 

By:

 

/s/ H. Michael Schwartz

Name:

  H. Michael Schwartz

Title:

  President

 

USA SELF STORAGE ADVISOR, LLC

 

By:

 

/s/ H. Michael Schwartz

Name:

  H. Michael Schwartz

Title:

  President

 

USA SS REIT II ADVISOR, LLC

 

By:

 

/s/ H. Michael Schwartz

Name:

  H. Michael Schwartz

Title:

  President

[Signature page 2 of 2 to Special Limited Partner Interest Contribution
Agreement]

 

11